ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON, COX, BIRCH and DUBINA, Circuit Judges.
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc.
IT IS ORDERED that the above cause shall be reheard by this court en banc without oral argument during the week of June 10, 1991. The clerk will specify a briefing schedule for the filing of en banc briefs. The previous panel’s opinion is hereby VACATED.